

116 HR 401 IH: Lowell Observatory Conveyance Act
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 401IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. O'Halleran introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of Agriculture to release reversionary and reserved interests in certain
			 lands within the Coconino National Forest, Arizona.
	
 1.Short titleThis Act may be cited as the Lowell Observatory Conveyance Act. 2.DefinitionsIn this Act:
 (1)ObservatoryThe term Observatory means Lowell Observatory of Flagstaff, Arizona. (2)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
			3.Release of reversionary and reserved interests
 (a)In generalSubject to valid existing rights, if the Observatory makes a written request to the Secretary not later than 180 days after the date of enactment of this Act requesting conveyance of the National Forest System land described in subsection (b), the Secretary shall convey, without consideration and by quitclaim deed, to the Observatory all right, title, and interest of the United States in and to the parcel of land described in subsection (b).
 (b)Land specifiedThe parcel of National Forest System land to be conveyed under subsection (a) is the land— (1)conveyed by the United States to Percival Lowell and his heirs by the Act of May 30, 1910 (36 Stat. 452); and
 (2)described as section 17, Township 21 north of range 7 east of the Gila and Salt River base and meridian in Coconino County, Arizona.
				